DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendment
Applicant’ amendment filed 02/01/21 has been acknowledged.
Applicant amended Claim 1, cancelled Claims 5 and 7, and added new Claims 21 and 22.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/11/20 was filed after the mailing date of the Non-Final Rejection (10/08/20) and has been considered by the examiner.

Status of Claims
Claims 8-20 were earlier withdrawn from considerations as belonging to inventions not chosen for examination.
Claims 1-4, 6, and 21-22 are examined on merits herein.

Specification
The disclosure is objected to
Paragraph 0082 of the published application states that PbS, PbSe, and PbTe are Group 15-16 (V-VI) materials, which seems to be incorrect, since, based on the Periodic Table (attached with this Office Action), the above materials belong to Group 14-16 (IV-VI).  Please, be advised that paragraph 0081 of the published application correctly identifies elements of Group 15 (V) as being N, P, As.
Appropriate correction is required.

Claim Objections
Claim 22 is objected to because of the following informalities:  
Claim 22 recites: “are made of are made of” in line 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-4, 6, and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claim 1: Claim 1 recites: “Group 15-16 materials”. The recitation is unclear, since none of the material of the above group is taught by the current application: As is shown in the objections to the specification, such materials as PbS, PbSe, and PbTe are classified as “Group 14-16” materials.

For this Office Action, the above limitation was interpreted as: “Group 14-16 materials”.
In re Claims 2-4, 6, and 21-22: Claims 2-4, 6, and 21-22 are rejected under 35 U.S.C. 112(b) due to their dependency on Claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

As far as claim is understood, Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kinge et al. (US 2018/0254421).
In re Claim 1, Kinge teaches a photodetector (paragraphs 0002-0003) comprising (Figs. 2A-2B):
a first electrode 6 (paragraph 0063);
an interlayer 4 (paragraph 0062) disposed on the first electrode 6; 
a photoabsorbing layer 3 (paragraphs 0002, 0003, 0062) disposed on the interlayer 4 as two sublayers (paragraph 0028) and comprising: 
one or more charge transport materials – as ligands 15 (paragraphs 0031, 0032, wherein 0032 teaches that ligands are charge transporting); and
a plurality of two-dimensional quantum dots 14 (2D QDs: since layer 3 comprises two layers of PbS QDs, paragraphs 0017, this layer is a two-dimensional QDs layer; see paragraph 0061 of Pickett, US 2018/0009676, for inherency of the definition) dispersed in the one or more charge transport materials 15, wherein
the 2D QDs have a thickness of about 1 to about 5 atomic or molecular monolayers (Kinge teaches two molecular monolayers) and lateral dimensions (being 4-6 nm, paragraph 0026) sufficient to place the 2D QDs in the quantum confinement regime (a quantum confinement regime is inherent for any quantum dot – quantum dots were created to have this regime – see paragraph 0092 of Luchinger (US 2017/0369776) on inherency of this property for a quantum dot), and
and the 2D QDs are made of materials selected from transition metal dichalcogenides, transition metal trichalcogenides, Group 13-15 compounds, nitrides, oxides, phosphides, 2D allotropes of Group 14 elements, Group 12-16 materials, Group 13-15 materials, Group 15-16 materials (e.g., “Group 14-16”, in accordance with the claim interpretation), CuGaS2, CuGaSe2, CuGa(S, Se)2, CuInS2, CuInSe2, CuIn(S,Se)2, Cu(In,Ga)S2, Cu(In,Ga)Se2, Cu(In,Ga)(S,Se)2, CuInTe2, AgInS2 and AgInSe2 – see paragraphs 0017-0018 of Kinge: PbS of paragraph 0017 is created by Group 14-16 elements, and paragraph 0018 refers to Group II-IV (otherwise is known as 12-14), Group III-V (also known as 13-15), Group II-VI (also known as 12-16), or Group IV-VI (also known as 14-16) elements – see Periodic Table; and
a second electrode 5 (paragraph 0063) disposed on the photoabsorbing layer 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As far as the claims are understood, Claims 1, 2, 6, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0075606) in view of Luchinger (US 2017/0369776).
In re Claim 1 Lee teaches a photodetector (as one implementation of a photovoltaic device, paragraph 0002, Claim 14; see paragraph 0129 of Koh, US 2017/0117496, on inherency of a photodetector to be a photovoltaic device) comprising (Fig. 4):
a first electrode 101 (paragraph 0029);
an interlayer 103A (paragraphs 0039, 0045) disposed on the first electrode 101; 
a photoabsorbing layer 13 (paragraphs 0111, 0125-0127) disposed on the interlayer 103 as a few sublayers (paragraph 0125), which could inherently have a thickness from 2 to 5 molecular monolayers, a single sublayer comprising: 
one or more charge transport materials – as a p-type conductive polymer (paragraph 0126); and
a plurality of nanocrystals (CdS, CdTe, CdSe, or ZnO, paragraph 0127) dispersed in the one or more charge transport materials (paragraphs 0125-0127) 2, CuGaSe2, CuGa(S, Se)2, CuInS2, CuInSe2, CuIn(S,Se)2, Cu(In,Ga)S2, Cu(In,Ga)Se2, Cu(In,Ga)(S,Se)2, CuInTe2, AgInS2 and AgInSe2 – the above explicitly taught nanocrystals of Lee belong to an oxide (ZnO) or to a chalcogenide (CdS, CdTe, or CdSe) created by Group 12-16 elements; and
a second electrode 15 (paragraph 0111) disposed on the photoabsorbing layer 13.
Lee does not teach that the nanocrystals are quantum dots (QDs), and, correspondingly, does not teach that they are 2D QDs with a thickness of about 1 to 5 atomic or molecular monolayers and have lateral dimensions sufficient to place the 2D QDs in the quantum confinement regime.
Luchinger teaches (paragraph 0092) that creating nanocrystals as QDs (e.g., by choosing their dimensions such that the nanocrystal would have a quantum confinement effect) is beneficial for applications in which a bandgap (and, accordingly, an absorption wavelength) of a nanocrystal depends on its size (due to simplicity of tuning a device to various desirable wavelength regions).
Lee and Luchinger teach analogous art directed to nanocrystals, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Lee device in view of the Luchinger device, 
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Lee’ device by creating its nanocrystals as QDs, wherein it is desirable link a color of the absorption to the nanocrystal size (Luchinger, paragraph 0092). 
It would have been obvious for one of ordinary skill in the art before filing the application that a photoabsorbing layer comprised from 2 to 5 molecular monolayers (as taught by Lee and as pointed out above) can be described as comprising a plurality of 2D QDs.
In re Claim 2, Lee/Luchinger teaches the photodetector of Claim 1 as cited above. 
Lee further teaches (Fig. 4)  that the interlayer 103 has a thickness ranging from about 1 nm to about 1000 nm (paragraph 0050). Note, that in accordance with MPEP 2144.05    Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions [R-07.2015], in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In re Claim 6, Lee/Luchinger teaches the photodetector of Claim 1 as cited above. 
Lee further teaches (Fig. 4) the photoabsorbing layer 13 has a thickness ranging from about 10 nm to about 2 microns (paragraphs 0111, 0167). Note, that in prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In re Claim 21, Lee/Luchinger teaches the photodetector of Claim 1 as cited above, wherein, as shown for Claim 1, the 2D QDs are made of materials selected from Group 13-15 compounds, Group 12-16 materials, Group 13-15 materials and Group 15-16: the 2D QDs are made from Group 12-16 elements.

As far as the claims are understood, Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lee/Luchinger in view of Harkness et al. (US 2008/0216891).
In re Claim 3, Lee/Luchinger teaches the photodetector of Claim 1 as citing above, including the photoabsorbing layer comprised 2D QDs and an organic material. 
Luchinger further teaches (paragraph 0081) that an active layer comprised active crystals and an organic material may have up to 10 weight % of active crystals. But Lee/Luchinger does not teach (or at least, does not explicitly teach) that the photoabsorbing layer comprises from about 10 vol% to about 95 vol% of the 2D QDs. 
Harkness teaches a photoabsorbing layer 4 (Fig. 5, paragraph 0078) comprised from about 40 vol% to about 90 vol % of QDs (paragraph 0032).
Lee/Luchinger and Harkness teach analogous art directed to a photovoltaic device which active layer comprises quantum dots dispersed in a charge transport 
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Lee/Luchinger device of Claim 1 by creating the photoabsorbing layer comprised from 40 vol% to 90 vol% of QDs (per Harkness), in order to enable creation of the photoabsorbing layer and/or where it is desirable to have a higher amount of QDs than Luchinger teaches. In accordance with MPEP 2144.05    Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions [R-07.2015], in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
In re Claim 4, Lee/Luchinger teaches the photodetector of Claim 1 as sited above, including the charge transport material.
Luchinger teaches (paragraph 0081) that an active layer (comprised active crystals and a polymer) comprises from about 90 wt% to about 99.99 wt% of a polymer, but does not teach (or does not explicitly teach) that the photoabsorbing layer comprises from about 5 vol% to about 90 vol% of the one or more charge transport materials.

It would have been obvious for one of ordinary skill in the art before filing the application to modify the Lee/Luchinger device of Claim 1 by creating the photoabsorbing layer comprised from 10 vol% to 50 vol% of the charge transport material (per Harkness), wherein it is desirable increase amount of 2D QDs in the layer (in comparison with the layer taught by Luchinger). In accordance with MPEP 2144.05    Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions [R-07.2015], in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

As far as the claim is understood, Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kinge in view of Xu et al. (NPL, submitted with the IDS on 12/20/20).
In re Claim 22, Kinge teaches the photodetector of Claim 1 as cited above, including 2D QDs created in two layers and comprised various materials taught by Kinge in paragraphs 0017-0018.
Kinge does not teach that the 2D QDs are made of materials selected from transition metal dichalcogenides and transition metal trichalcogenides.
2 or MoS2).
Kinge and Xu teach analogous art directed to quantum dots made from chalcogenides, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Kinge device in view of the Xu teaching, since they are from the same field of endeavor, and Xu created successfully operated quantum dots.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Kinge photodetector by substituting its quantum dot material with the transition metal dichalcogenides quantum dots of Xu (which inherently are 2D QDs, see Balijepalli, US 2019/0137443, for inherency of the above property in the dichalcogenides), if such material is desirable for the manufacturer for various reasons, including its spectral sensitivity being different from the spectral sensitivity of PbS of Kinge, for example: “It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice”, In re Leshin, 125 USPQ 416. See also MPEP 2144.05 and MPEP 2143 on a Conclusion of Obviousness: KSR Rational (B): Simple Substitution of One Known Element for Another to Obtain Predictable Results.

Response to Arguments
Applicant’ arguments (REMARKS, filed 02/01/21) have been fully considered.
Examiner agrees with Applicant (REMARKS, page 6-7) that Lee cannot be used as 102(a) prior art for the amended Claim 1. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 03/01/21